
	
		I
		112th CONGRESS
		1st Session
		H. R. 3603
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Rothman of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize 150,000 incremental vouchers for
		  tenant-based rental assistance under section 8 of the United States Housing Act
		  of 1937 to help meet the housing needs of low-income families.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Opportunities Made Easier
			 Act or the HOME
			 Act.
		2.Increase in
			 incremental section 8 rental assistance vouchers
			(a)Provision of
			 incremental vouchersSubject
			 only to the appropriation of sufficient amounts pursuant to subsection (b), in
			 fiscal year 2012 the Secretary of Housing and Urban Development shall provide
			 to public housing agencies tenant-based rental housing assistance under section
			 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for 150,000
			 incremental vouchers, and shall renew such vouchers in each fiscal year
			 thereafter.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated—
				(1)for fiscal year
			 2012, such sums as may be necessary to provide the incremental vouchers
			 described in subsection (a); and
				(2)in each fiscal
			 year thereafter, such sums as may be necessary to renew the vouchers described
			 in subsection (a) for that year.
				Any amounts
			 appropriated pursuant to this subsection shall remain available until
			 expended.
